 

PREMIER BANK

3/10/2020

RORY L. PERRY Il, CLERK
U.S. District Court
Southern District of West Virginia

 

 

IN THE US DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WV,
KOMATSU FINANCIAL LIMITED PARTNERSHIP PLANTIFF,

VS. CIVIL ACTIONS NO. 5:18-cv-01336

KIRBY LAND COMPANY, INC DEFENDANT,

ANSWER TO SUGGESTION

In response to the above styled suggestion, the SUGGESTEE, Premier Bank,
Inc. answers as follows:

The SUGGESTEE, Premier Bank, Inc., does currently have account(s) in the
above listed name in the amount of $1,899.52. However, these funds will not be released
unless an order requesting them is received.

Chu Mu lbh&

(BANK OFFICIAL)

SOUTHERN WEST VIRGINIA DIVISION

300 STATE STREET, MADISON, WV 25130 PH: 304.369.2407 | TOLL FREE: 855.469.2407 WWW.PREMIERBANKINC.COM

 
Case 5:18-cv-01336 Document’63” Fited'03/13/20°° Page 2 of 3 PagelD #: 431

Case §:18-cv-01336 Document 53 Filed 03/04/20 Page 1 of 2 PagelD #: 404

 

| FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
AT BECKLEY

‘KOMATSU FINANCIAL LIMITED.
PARTNERSHIP,
Plaintiff,
Vv. WRIT OF EXECUTION

CIVIL ACTION NO. 5:18-cv-01336
KIRBY LAND COMPANY, INC,

Defendant.
IN THE NAME OF THE UNITED STATES OF AMERICA:

TO THE UNITED STATES MARSHAL
FOR THE SOUTHERN DISTRICT ‘OF WEST VIRGINIA:

Pursuant to judgment taken in this action on September 16, 2019, we command you that of

 

the goods and chattels of KIRBY LAND COMPANY, INC. in your bailiwick, you cause tobe

made the sum of NINE MILLION FOUR HUNDRED THIRTY-EIGHT ‘THOUSAND SIX

 

HUNDRED THIRTY-FIVE. and 43/100ths DOLL 1ARS: 89,438; 635.43), with post-judgment
. intérest thereon at the: statutory rate from September 46, 2019 until paid, which the above named
KOMATSU FINANCIAL LIMITED PARTNERSHIP recovered against the named KIRBY

LAND COMPANY, INC. and make your return thereof on June 2, 2020.

RORY L. PERRY i CLERK OF COURT Si DATE: March 4, 2020

 

 

 
Case 5:18-cv-01336 . Decument-63--Filed 03/13/20:-Page.3-of 3 PagelD #: 432 °-~

Cr Lala~ayd CHARLESTON
Pat owe CLARKSBURG
, MORGANTOWN

 

FLAHERTY | SENSABAUGH.1.BONASSO. fc WHEELING

Eric. M. Johnson, Esq.
elohnson@flahertylegal.com
304-206-6377
March 6,:2020

Premier Bank, Inc.

Attn: Tim Paxton

201 Pennsylvania Ave. N
Charleston, WV 25302

Re: Komatsu Financial Limited Partnership v. Kirby Land Company, Inc.
(Premier Bank Account.No.: 9334)
Civil Action No.: 5:18-CV-01336.
U.S. District Court for the Southern District of West Virginia

Dear Sir or Madam:

I write on behalf-of Komatsu Financial. Limited Partnership; which has obtained a
judgment. against Kirby Land Company, Inc. Please find enclosed a Writ of Execution issued
by the Clerk-of the United States. District Court for the Southern District of West Virginia, and
which has been delivered to the United States Marshal. This creates a lien against all intangible
property of Kirby | Land Company, Inc., including any. deposit accounts Kirby may have with: your
fifiancial institution. . In addition, ‘find attached a Suggestion recently filed with the Clerk of the
United States District Court for the Southern District of West Virginia.

You are on notice that any sums: your company owes to Kirby Land Company, inc. are
Subject to the execution lien dn favor of K ' iate hol

 
 
 

di if company responsible for
any sums. paid: to Kirby ‘Land Company, ine. or aid ‘at Kiby’s direction which were properly
subject to Komatsu’s lien.

 

‘Thank you for your ‘attention to this matter.

    

Sincerely,

Enclosures

ce: Komatsu Financial timited Partnership (wiend.}
T1708-S2775

 

P.O, BOX'3843 « CHARLESTON, WV-25338 | 200 CAPITOL STREET + CHARLESTON, WV'25804
PHONE: 304.345.0200’ + FAX: 304.345.0260+ FLAHERTYLEGAL.COM

 
